Citation Nr: 0618501	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 
1999, for the assignment of a 70 percent disability rating 
for service-connected schizophrenia.

2.  Entitlement to an effective date earlier than July 22, 
1999, for the assignment of a total rating for disability 
benefits based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted a TDIU effective from November 23, 
1999.  

A supplemental statement of the case in January 2003 the RO 
granted an earlier effective date of July 22, 1999.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board because the veteran continues to seek an earlier 
effective date.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

In the statement submitted in July 2004, the veteran's 
representative claimed that there was clear and unmistakable 
error in the rating decisions from August 1985 to the present 
as to his claim for entitlement to TDIU.  This claim is 
referred to the agency of original jurisdiction for 
appropriate development.


REMAND

On March 4, 2003, the RO notified the veteran of a January 
2003 rating decision wherein an earlier effective date of 
July 22, 1999, for the assignment of a 70 percent disability 
rating for service-connected schizophrenia and for a TDIU had 
been granted.  In April 2003 the veteran wrote that he 
continued to disagree and wanted an effective date in 1985.  
In response to a request for clarification from the RO, the 
veteran wrote in February 2004 that he was seeking an earlier 
effective date on both issues.  He claims that he lost his 
job because of his service-connected disability and should 
have been awarded a 70 percent evaluation and a TDIU at that 
time.  

Accordingly, because a timely notice of disagreement 
regarding the issue of entitlement to an effective date 
earlier than July 22, 1999, for the assignment of a 70 
percent disability rating for schizophrenia has been 
submitted, a remand is required in order for the RO to 
provide the veteran a statement of the case (SOC).  The 
United States Court of Appeals for Veterans Claims has held 
that, when a notice of disagreement has been timely filed, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

In addition, the Board has been unable to locate any letter 
from VA that fully apprises the veteran of VA's duty to 
notify and assist claimants in substantiating his claim for 
an earlier effective date for the 70 percent rating for 
schizophrenia.  The RO should notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.

The Board believes that the issue of entitlement to an 
earlier effective date for a TDIU is inextricably intertwined 
with the pending issue of entitlement to an earlier effective 
date for a 70 percent disability rating for schizophrenia.  
Accordingly, the earlier effective date for a TDIU issue will 
be remanded for consideration following the development as to 
an earlier effective date for a 70 percent rating for 
schizophrenia.  

In addition, although the veteran was provided notice 
regarding his claim for an earlier effective date for a TDIU, 
there was no adjudication of his claim by the RO subsequent 
to the veteran's receipt of the required notice.  Thus, the 
defect in the timing of the notice has possibly affected the 
fairness of the adjudication and the RO should readjudicate 
the veteran's claim on this issue.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice regarding 
his claim for an effective date earlier 
than July 22, 1999, for the 70 percent 
rating for schizophrenia.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

2.  Provide the veteran a statement of the 
case on the issue of entitlement to an 
effective date earlier than July 22, 1999, 
for a 70 percent disability rating for 
service-connected schizophrenia and 
provide the requisite period of time for a 
response.

3.  After completion of the above, 
readjudicate the issue(s) on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


